Title: From Thomas Jefferson to Albert Gallatin, 22 February 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  Dear Sir 
                  Feb. 22. 1804.
               
               The papers you last sent me place Banning’s conduct in a more unfavorable point of view than those before communicated. about Davies we will converse the first time we meet. As to Doctr. Stevens’s case I am sure we shall ultimately come to a result in which we can all harmonise. whether in every case there be, or be not, an appeal from the Comptroller to the Secretary of the Treasury, & from the Secretary to the President, and generally from every head of a department to the President, in order to produce an Unity of action, are questions of speculation which I am sure that in practice we never shall have occasion to decide. the construction of our government makes the head of a department and the President mutual Counsellors. if the case is difficult, usage establishes the practice of a general consultation. there never has arisen a case and I am persuaded never will, where the respect we mutually entertain for the opinions of one another will not produce an accomodation of opinion. in the present case I verily believe the ground of the difference of your opinion from ours is that you judge of the acts for foreign intercourse from impressions that have remained in your mind, which do not correspond with the law. I will pray you, before you look to any other part of the subject, to consider well that act (1801.) you will find it gives no authority to pay money. it only forbids paiment beyond certain limits in certain cases. it supposes the power to pay up to those limits as already existing. there never was a dollar paid under that act: and if a power to pay cannot be found somewhere else, we have been paying even the 9000. D. a year without authority. you will see that if that act were torn out of the book, it would not affect this question. that we are restricted by that act, but derive no authority from it at all; except indeed when we should want to settle without voucher the expenditure of monies granted by Congress for contingent purposes  expressly and eo nomine. but of all this you will think at your leisure. affectionate salutations.
               
                  Th: Jefferson 
               
            